DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to the method of drying cleaning a susceptor, classified in C23C16/4405
II. Claim 15, drawn to the method of film deposition, classified in H01L21/02274.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different modes of operation and effects. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate status in the art, a different field of search, separate classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Herman Paris on 4/27/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 15 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is indefinite because in view of the context of the claim, it appears it should be dependent on claim 15 for the following reasons.  Claim 14 recites “the source as supply part, which lacks positive antecedent basis.  Claim 14 appears to be a deposition step and therefore should be dependent on claim 15.  Additionally, it is unclear what is meant by “high-k film”.  Furthermore, what is the relationship between the supplying a source gas for depositing a high-k film in reference to the limitations of claim 13.   The examiner is interpreting the claim broadly to mean supplying a source gas, which reads on any gas supplied to the process chamber of claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. (US2017/0062227).
Re claim 1, Ishikawa et al. teach seasoning (i.e. cleaning) the inside of a chamber by performing two dry cleaning steps (Fig. 8 for example), for purposes of removing thin film deposited on the interior of the chamber (paragraph 3).   Re claim 1, Ishikawa et al. teach a dry cleaning process by placing a dummy wafer mounted on the electrostatic chuck to suppress the top surface of the electrostatic chuck from being excessively cleaned and damaged (paragraph 83).  In reference to removing a film by etching, refer to paragraphs 3, 16, 39, 112).  Re claims 2-3, the limitations are met since Ishikawa et al. teach a dummy wafer mounted on the chuck. Re claims 4-6, the limitations are met since Ishikawa et al. teach the dummy wafer being a bare silicon wafer (paragraph 83). Re claim 10, the limitations are met since the dummy wafer is placed in the same position on the chuck as a semiconductor wafer to be processed, also refer to Fig. 1, elements 20b, 62. Re claim 12, refer to paragraph 16. Re claim 13, the limitations are inherently met as placing a dummy wafer on the susceptor provides multiple substrate regions for receiving the cleaning gas.  Re claim 14, the claim is read broadly as supplying a source gas, which can be any gas, applicant is directed to Fig. 1 which teaches a gas supply source. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US2017/0062227) in view of Tsukatani et al. (US2009/0142605).
Re claims 7-8, Ishikawa et al. teach a dummy wafer made of bare silicon, but fails to teach the claimed limitations.  Tsukatani et al. teach that dummy wafers are required to have greater resistance and strength because they are brought in contact with corrosive gases and plasmas.  Dummy wafers are generally made of silicon, quartz or the like.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ishikawa et al. to include equivalent dummy wafers, made of quartz, as taught by Tsukatani et al. for purposes of providing a highly resistant and strong substrate in contact w/ corrosive gases and plasmas. Re claim 7, in the absence of a showing of criticality and/or unexpected results, the skilled artisan would reasonably expect the limitations to be met since Tsukatani et al. teach a quartz dummy wafer.  The examiner argues that the properties of resistance are based on the chemical property of the dummy wafer.  Since Tsukatani et al. teach the same composition, the skilled artisan would reasonably expect the properties of the dummy wafer to be the same, absent a showing of criticality and/or unexpected results.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US2017/0062227) in view of Katayama et al. (US2015/0340261). 
Ishikawa et al. teach an electrostatic chuck, but fails to teach chuck made of quartz.  Katayama et al. teach in paragraph 85, an electrostatic chuck having a quartz ring for protection around the periphery of the electrostatic chuck.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ishikawa et al. to include the chuck comprising quartz, as taught by Katayama et al. for purposes of providing protection of the electrostatic chuck. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US2017/0062227) in view of  Kato et al. JP2010-153805A (machine translation)
Ishikawa et al. teach the invention substantially as claimed with the exception of rotating the susceptor while etching.  Kato et al. teach (paragraphs 61-62 and 64) rotating the susceptor while etching in order to effectively clean film deposition from the processing chamber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ishikawa et al. to include rotating of the susceptor during dry etching, as taught by Kato et al., in order to effectively contact the entire surface and components of the processing chamber, such that the contaminants and residue can be removed effectively and the desired cleanliness is achieved. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. dry etching a chamber. Cui et al. teach a cover for a chuck. Kato et al. teach a cleaning method and film deposition. Lee et al. and Sato et al. teach rotating a wafer.  Mao et al. teach cleaning a reaction chamber. Deshmukh et al. teach cleaning a reactor wall. Qiao et al. teach conditioning a plasma chamber. Gaudet et al. teach removing residue from a plasma chamber. Furui et al. teach cleaning a chamber using a dummy wafer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc